The motion at Salisbury was, well as I remember, the term after the judgment. I thought the judgment might be entered; STONE, J., thought it would be to pass against him unheard. The answer to that was that the laws having provided the entering up judgment against sureties instanter was a full notice to them that they would be proceeded against, or might be proceeded against, whenever judgment should be obtained against their principal, and then they should be ready to defend themselves; that the bond was a record made up in court, and spoke the truth incontrovertibly, so that its execution could not be denied. The event of this decision was that notice issued and judgment was entered against the sureties at the next term.
General Davie: Some years ago, at Hillsboro, I made a similar motion with the present, and WILLIAMS, J., would not allow it, from the same reasons that STONE, J., thought it improper, and I was obliged to take out a sci. fa. McCAY, J., at Hillsboro, would not give judgment the other day, because of the opinion of WILLIAMS and STONE, JJ., which was then mentioned to him, but said it was the established practice in the Western riding to enter up judgment against the sureties as now moved for.